UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-2316


THOMAS RAYMOND FIRRIOLO,

                    Plaintiff - Appellant,

             v.

LARRY J. MERIO, CEO, L.L.C., CVS Pharmacy #2331, Greenville, South
Carolina; CORRINE BECKWITH, Partner, L.L.C., CVS Pharmacy #2331,
Greenville, South Carolina; JOHN OR JANE DOE, Manager, L.L.C., CVS
Pharmacy, #2331, Greenville, South Carolina,

                    Defendants - Appellees.



Appeal from the United States District Court for the District of South Carolina, at
Greenville. Donald C. Coggins, Jr., District Judge. (6:18-cv-01034-DCC)


Submitted: August 7, 2020                                         Decided: August 28, 2020


Before KING and RICHARDSON, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Thomas Raymond Firriolo, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Thomas Raymond Firriolo appeals the district court’s order adopting the magistrate

judge’s recommendation and dismissing Firriolo’s civil action without prejudice for failure

to state a federal cause of action. ∗ On appeal, we confine our review to the issues raised in

the informal brief. See 4th Cir. R. 34(b). Because Firriolo’s informal brief does not

challenge the basis for the district court’s disposition of his claims, he has forfeited

appellate review of the court’s orders. See Jackson v. Lightsey, 775 F.3d 170, 177 (4th Cir.

2014) (“The informal brief is an important document; under Fourth Circuit rules, our

review is limited to issues preserved in that brief.”) Accordingly, we affirm the district

court’s judgment. We deny as moot Firriolo’s motion for a decision in this appeal. We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                                 AFFIRMED




       ∗
          Although the district court dismissed the complaint without prejudice, we have
jurisdiction over this appeal. See Bing v. Brivo Sys., LLC, 959 F.3d 605, 615 (4th Cir.
2020).

                                              2